



Exhibit 10.2
   
AMENDMENT NO. 1 TO
EXECUTIVE EMPLOYMENT AGREEMENT
This Amendment No. 1 to Executive Employment Agreement (this “Amendment”), is
entered into as of June 30, 2015, by and between Pacira Pharmaceuticals, Inc., a
California corporation (the “Company”) and Richard Scranton, M.D. (“Executive”).
RECITALS
A.    The parties desire to amend the Executive Employment Agreement, dated
March 13, 2013, by and between the Company and Executive (the “Original
Agreement”).
B.    On June 2, 2015, the Compensation Committee of Pacira Pharmaceuticals,
Inc., a Delaware corporation and parent company to the Company, approved
amending the Original Agreement as set forth in this Amendment.
AGREEMENT
NOW, THEREFORE, in consideration of the representations, warranties and
agreements contained in this Amendment and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties agree as
follows:
1.    Amendment to the Original Agreement.
(a)    Section 3(b)(ii) of the Original Agreement is hereby amended and restated
as follows:
“(ii) the Executive shall be entitled to acceleration of vesting of such number
of shares subject to all outstanding stock options (including the Option Shares)
and time-based restricted stock unit grants then held by Executive as would have
vested in the nine (9) month period following the Termination Date had the
Executive continued to be employed by the Company for such period”
(b)    Section 3(c)(ii) of the Original Agreement is hereby amended and restated
as follows:
“(ii) acceleration of vesting of one hundred percent (100%) of the shares
subject to all outstanding stock options (including the Option Shares) and
time-based restricted stock unit grants then held by Executive”
2.    Conflicts; Original Agreement in Full Force and Effect as Amended. If
there is any conflict between the provisions of this Amendment and those in the
Original Agreement, the provisions of this Amendment govern. Capitalized terms
used and not defined herein have the same meanings as defined in the Original
Agreement. Except as expressly amended hereby, all other terms and provision of
the Original Agreement remain in full force and effect.
3.    Headings. The paragraph headings used in this Amendment are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.
4.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.





--------------------------------------------------------------------------------





Delivery of an executed counterpart of a signature page to this Amendment by
facsimile or electronic “pdf” transmission shall be equally effective as
delivery of a manually executed counterpart of a signature page to this
Amendment.
5.    Applicable Law. This Amendment shall be governed by and shall be construed
and enforced in accordance with the internal laws of the State of New Jersey,
without regard to conflicts of law principles.














[Remainder of Page Intentionally Left Blank]

































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 
 
PACIRA PHARMACEUTICALS, INC.,
a California corporation




By: /s/ Kristen Williams
Name: Kristen Williams
Title: Chief Administrative Officer, General Counsel, and Secretary
 
 
 
 
 
Executive






/s/ Richard Scranton
Richard Scranton, M.D.








